Citation Nr: 9916721	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-29 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, from August 1950 to September 1954, and from 
January 1955 to January 1959.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he currently suffers from a left 
foot disability which originated during his period of active 
naval service.  He specifically contends that he dropped two 
cans of 40mm ammunition during an aerial attack on the U.S.S. 
South Dakota, thereby injuring his left foot.  He has stated 
that he subsequently underwent surgery on his left foot for 
residuals of this injury.  He contends that this surgery 
resulted in permanent damage to his foot and that he also has 
secondary conditions that resulted from the original injury.

Service medical records, dated August 25, 1945, show a 
sebaceous cyst removed from the lateral aspect of the fifth 
metatarsal phalangeal joint.  He was returned to duty.  

The Board concludes that further development of this claim is 
necessary.  The Board seeks information regarding the current 
disability of the veteran, and an opinion regarding the 
likelihood of a link between the current disability and the 
inservice treatment.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA examination by the appropriate medical 
specialist.  This examiner should be 
asked to ascertain the nature of the 
veteran's current disability.  He should 
review the service medical records, to 
specifically include the August 25, 1945 
note regarding the removal of a cyst.  
The examiner should be asked to provide 
an opinion, based on the service medical 
records and the history as given by the 
veteran, regarding the likelihood that 
the current disability is related to the 
inservice injury or condition.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed left foot 
disorder is (1) definitely related to his 
inservice complaint (2) more likely than 
not related to his inservice complaint 
(3) as likely as not related to his 
inservice complaint (4) more likely than 
not unrelated to his inservice complaint 
(5) definitely unrelated to his inservice 
complaint.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for a left 
foot disorder.  If the result remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




